Per Curiam.

This is an appeal from a conviction of criminal trespass on commercial premises. We reverse.
Appellants had been given a written warning by the Pacific Beach Hotel, owner of the commercial premises upon which the arrest occurred, not to return to the premises. It seems agreed by the parties that appellants were prostitutes arrested in the Corridor outside hotel guests’ rooms. Having proved the warning and the arrest on the premises, the prosecution would have proved its case but for the fact that the hotel’s representatives testified that, contrary to the written warning, appellants were, in fact, permitted to come on the premises if they were invited by a guest.
The State asserts that the burden was on the appellants to convince the court that they were invited by guests of the hotel. We disagree. Under the statute, the State had the burden of proving that appellants entered or remained unlawfully on the premises in question. Section 708-814(c), Hawaii Revised Statutes, as amended. By the testimony of the hotel’s own personnel, appellants were not unlawfully on the premises if they were invited by guests. The State *265did not prove that the appellants were not invited upon the premises by guests of the hotel. The burden in a criminal case is upon the State to prove every essential element of its case. It did not prove that appellants were unlawfully on the premises at the times in question. Accordingly, the conviction is reversed.
Winston Mirikitani (Mirikitani and Tongg of counsel) for defendants-appellants.
John D. Yamane, Deputy Prosecuting Attorney, for plaintiffappellee.